Citation Nr: 0532966	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands, to include as either on a direct basis or due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to July 1957 
and from November 1963 to November 1966.  He served in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  This claim was remanded by the Board in 
September 2003.  

In December 2001, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the veteran's testimony has 
been associated with the claims file.

At the veteran's December 2001 hearing he presented testimony 
on the issues of entitlement to service connection for post 
traumatic stress disorder and residuals of a broken left leg.  
These issues were denied in the aforementioned October 1999 
rating decision.  The appellant filed a notice of 
disagreement in April 2000, and a statement of the case was 
issued in August 2000.  A substantive appeal was not, 
however, timely filed in a manner consistent with 38 U.S.C.A. 
§ 7105 (West 2002).  Accordingly, the Board may not exercise 
jurisdiction over those issues, and the October 1999 rating 
decision is final as to those claims.  38 U.S.C.A. § 7105.  

In light of the testimony presented, however, the Board finds 
that the appellant has presented claims to reopen.  As these 
issues, however, are not currently developed or certified for 
appellate review they are referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during such service.

2.  A skin disorder of the hands was not shown in service or 
for many years following his discharge from service.

3.  There is no diagnosed skin disorder for which a 
presumption of service incurrence based on inservice 
herbicide exposure exists.

4.  Competent medical evidence does not link any currently 
diagnosed skin disorder with service to include presumed 
inservice herbicide exposure.


CONCLUSION OF LAW

A skin disorder due to herbicide exposure was not incurred in 
or aggravated by military service, nor may such be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
September 2003 for additional development by the RO, 
including the conduct of a VA medical examinations and 
readjudication.  Prior to that, the Board sent a March 2002 
memorandum to its now defunct evidence development unit in an 
attempt to secure certain treatment records and to perform a 
VA medical evaluation.  The record indicates that all of the 
actions sought by the Board have been completed in full as 
directed.  Moreover, neither the veteran, nor his 
representative, contends otherwise. As such, there is no 
basis for a further remand of this issue in order to satisfy 
the previously set forth directives for development.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), became law 
in November 2000, subsequent to the initiation of the 
veteran's claim to reopen the issue of entitlement to service 
connection for a skin disorder of the hands due to herbicide 
exposure.  The VCAA significantly added to the statutory law 
concerning VA's duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to its duty 
to assist a claimant, and including an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The applicable law and regulations have been the 
subject of holdings of various Federal courts.

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002). 
Notice of the VCAA was furnished to the veteran in, amongst 
other documents, the RO's letter of May 2004.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, VA has expended much 
time and effort in ensuring that all pertinent records 
relating to the veteran's treatment have been obtained and 
made a part of his claims folder.  In addition, the veteran 
was afforded a June 2004 VA examination during the course of 
the instant appeal.  On the basis of the foregoing, the VA's 
duty-to-assist obligation has been fully met in this 
instance.

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre- 
initial-RO adjudication notice of the VCAA. In this instance, 
while full notice of the VCAA was issued after the underlying 
October 1999 rating decision, the veteran has been provided 
appropriate notice and a sufficient time and opportunity to 
respond. Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order for service connection for a particular disability to 
be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado- Martinez v. West, 11 Vet.App. 415, 419 (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases, such as 
chloracne, shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  Those "certain diseases" do not include 
any other skin disorder.

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation. See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis.  The record reflects that the veteran served on 
active duty in Vietnam with the United States Army.  His 
military occupational specialty was that of a parts 
specialist.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is 
therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.

The veteran's primary contention is that he has a skin 
disorders of his hands as a result of inservice exposure to 
Agent Orange or other herbicide.  

The service medical records do not reveal any complaints or 
findings involving a skin disorder in service or for years 
thereafter.  Service medical records include the service 
entrance and separation examinations which are both silent as 
to any disability involving the hands.  The records reveal 
that in January-February 1966 the veteran had a possible 
allergic reaction to penicillin and there was some swelling 
noted of the hands and eyes.  He was treated and returned to 
duty.  There are no further hand disabilities or conditions 
noted in service.

At the veteran's initial VA examination in January 1967 it 
was noted that his skin was normal.

The veteran filed a claim in June 1999 for an epidermal hand 
disorder due to herbicide exposure, bilaterally with severe 
cracking of skin, bleeding, and flaking.

The existence of any skin abnormality of the hands is not 
demonstrated prior to the 1980s. Beginning in or about August 
1984 VA Medical Center records reveal a rash on the dorsum of 
both feet.  In October 1984, and thereafter, the records note 
diagnoses of brown spots and warts on both hands.  The 
veteran complained of rashes on his hands.  A VA 
dermatologist noted that it looked like contact dermatitis or 
an allergic reaction.  He was not sure what caused the spots 
on the hands, but they did not look like dermophytosis.

During a December 2001 video conference hearing the veteran 
testified to receiving treatment for his hand condition at 
Can Tho Air Force Base in Vietnam which consisted of being 
given some hand cream.  He first was seen at the VAMC in the 
early 1980s due to his hand problems and other conditions.  
His hands have primarily been treated with over the counter 
skin creams and he did not believe the condition had been 
diagnosed.

At a June 2004 VA examination the veteran reported a hand 
rash with peeling, cracking, and occasional bleeding since 
1966.  He first noticed it in Vietnam and believed it was due 
to Agent Orange exposure.  He complained of soreness and that 
he could no longer wear his wedding band.  The claims file 
noted treatment for nummular eczema and hand dermatitis.  The 
veteran reported being treated with multiple potent topical 
steroids and topical coal tar.  He had not received any 
systemic treatment or light therapy in the past, and he 
stated that interlesional steroids had provided no benefit.  
The veteran reported that the disorder never totally healed 
but it improved during the summer.  He had no systemic 
problems associated with it, and no history of atopic 
dermatitis or childhood eczema.  Following examination the 
examiner opined that the appellant had endogenous hand eczema 
of an unknown etiology.  It was not associated with exposure 
or other influence.  There was no evidence to support that 
exposure to Agent Orange induced the condition.

The file contains extensive VA treatment records for various 
conditions including skin disorders.  The file also contains 
private medical records including a May 2000 letter from John 
W. Gruber, M.D., who noted the veteran was allergic to 
penicillin and codeine which caused a rash. The veteran was 
also allergic to shellfish noting that hands swelled and 
itched after eating crabs. He also developed a rash in 
September 1998 after drinking beer.  

Notwithstanding the presumption of inservice herbicide 
exposure and a showing of current skin disablement, there is 
lacking in this instance any diagnosis of a skin disorder, 
such as chloracne, for which there exists a presumption of 
service incurrence under 38 C.F.R. § 3.309.  Moreover, no 
medical professional has in any way linked the veteran's 
currently diagnosed skin disorder of the hands to his 
inservice herbicide exposure.  Only the veteran himself 
offers testimony to the effect that Agent Orange exposure in 
service led to his post service skin ailments.  Inasmuch as 
it is not shown that he has the necessary medical knowledge 
or training to offer a competent opinion on the etiology of 
any claimed disorder, such is not competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  As a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a skin disorder of 
the hands due to herbicide exposure, this appeal must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a skin disorder of the hands due to 
herbicide exposure is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


